DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/3/2022 have been fully considered but they are not persuasive. Applicant’s argument is as follows:
“Claims 1 and 6-11 have been rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2013/0271220) in view of Cheng (US 7,612,587), and claims 2-4 have been rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of Cheng and Garrity (US 2012/0249237). Applicant requests reconsideration and withdrawal of these rejections because neither Takahashi, Cheng, Garrity, nor any proper combination of the three references describes or suggests an arrangement in which "the first circuit comprises a first capacitor," and "a first terminal of the first capacitor is electrically connected to the first holding portion and the second circuit," as now recited in claim 1. All claims are in condition for allowance.”
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new limitation of claim 1 (“a first terminal of the first capacitor is electrically connected to…the second circuit”) and new claim 12 necessitate a new ground of rejection.
Election/Restrictions
Claim 5 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US 2013/0271220) in view of Cheng (US 7,612,587) and Garrity (US 2012/0249237).
For claim 1, Takahashi teaches a semiconductor device (Figures 7-8) comprising a second circuit (105), a third circuit (104), and a first holding circuit (106), 
wherein the first holding circuit comprises a first holding portion (portion directly connected to node A), 
wherein the first holding circuit has a function of bringing the first holding portion into an electrically floating state to hold a first potential of the first holding portion (via 111, as understood by examination of Figure 7), 
wherein the second circuit has a function of generating a bias current based on the first potential or the second potential of the first holding portion (as understood by examination of Figures 7-8 and [0130]), 
wherein the third circuit (104) comprises a first terminal (terminal directly connected to 105), a second terminal (terminal directly connected to B), and a third terminal (output terminal), and 
wherein the third circuit has a function of generating a third potential in accordance with an input potential to the second terminal of the third circuit (Vref, Figure 7) by supply of the bias current to the first terminal of the third circuit and outputting the third potential from the third terminal of the third circuit (as understood by examination of Figures 7-8).
Takahashi fails to distinctly disclose:
a first circuit, wherein the first circuit has a function of changing the first potential of the first holding portion to a second potential, 
wherein the first circuit comprises a first capacitor, and
wherein a first terminal of the first capacitor is electrically connected to the first holding portion and the second circuit.
However, Cheng teaches an adjustment circuit (25 of Figure 3c) wherein “the signal adjustment unit 25 can select a corresponding one of level shifters to adjust the first signal S1 according to different operating voltages and clock frequencies, thereby obtaining a desired output signal S2” (col. 4, lines 22-30).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Cheng’s adjustment circuit 25 between Takahashi’s 105 and 106 in order to adjust an amplification factor, thereby changing the bias voltage generated by 105.  Furthermore, the combination would have been obvious since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Takahashi as modified by Cheng teaches a first circuit (25) connected to the first holding portion and the second circuit (as understood by the combination of references) but fails to teach a first capacitor as claimed.
However, Garrity teaches a level shifter (Figure 2) which applies a gain to an input signal (Abstract).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use Garrity’s level shifter to implement Cheng’s plurality of level shifters (DC1-DC4 of Figure 3c) since it relates to a specific-for-broad substitution, i.e., any person having ordinary skill in the art would have easily recognized that the generic level shifter instant Fig. 3c suggests that any well-known level shifter circuitry can/should be used to implement this generic box. Note the recent Supreme Court holding in KSR v. Teleflex Inc., 82 USPQ2d 1385 (2007) which supports such a finding of obviousness here.
The combination of Takahashi, Cheng, and Garrity as defined above teaches:
the first circuit (25 of Cheng connected between Takahashi’s 105 and 106) comprises a first capacitor (C1, Garrity), and
wherein a first terminal of the first capacitor (left terminal) is electrically connected to the first holding portion (via 240, Figure 2) and the second circuit (via P234, Figure 2).
For claim 2, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 1 and Garrity further teaches:
wherein the first circuit has a function of changing the first potential held in the first holding portion to the second potential by capacitive coupling of the first capacitor when a fourth potential (via 246) is input to a second terminal of the first capacitor after the first holding circuit brings the first holding portion into an electrically floating state (as understood by the combination of references).
For claim 3, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 1 and Garrity further teaches:
the first circuit comprises a buffer circuit (220), and wherein an output terminal of the buffer circuit is electrically connected to the second terminal of the first capacitor (as understood by examination of Figure 2).
For claim 4, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 1 and Garrity further teaches:
wherein the first circuit comprises a multiplexer (242, 245 and 247 of Figure 2 act as a multiplexer), and wherein an output terminal of the multiplexer is electrically connected to the second terminal of the first capacitor (as understood by Figures 4-7).
For claim 6, Takahashi as modified by Cheng  and Garrity teaches the limitations of claim 1 and Takahashi further teaches:
the first holding circuit comprises a first transistor (111) and a second capacitor (112), wherein the first holding portion is electrically connected to a first terminal of the first transistor and a first terminal of the second capacitor, and wherein the first transistor comprises a metal oxide in a channel formation region ([0074]).
For claim 7, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 6 and Takahashi further teaches:
a fourth circuit (101), wherein the fourth circuit has a function of allowing a constant voltage to flow (Va, [0041]), wherein the fourth circuit is electrically connected to a second terminal of the first transistor (as understood by examination of Figure 7), and wherein the first potential in accordance with the constant voltage is input to the first terminal of the first transistor when the first transistor is in a conduction state.
Takahashi and Chang fail to distinctly disclose a constant current as claimed.
However, since a constant voltage is dependent upon current (i.e., Ohm’s Law), creating a reference voltage having a constant current relates only to discovering an optimum value of a result effective variable which has been held as involving only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
For claim 8, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 1 and Takahashi further teaches:
a second holding circuit (107), wherein the second holding circuit comprises a second holding portion (portion connected to B), wherein the second holding portion is electrically connected to the second terminal of the third circuit (as understood by examination of Figure 7), and wherein the second holding circuit has a function of bringing the second holding portion into an electrically floating state to hold the input potential to the second terminal of the third circuit (as understood by examination of Figure 7).
For claim 9, Takahashi as modified by Cheng and Garrity teaches the limitations of claim 8 and Takahashi further teaches:
the second holding circuit comprises a second transistor (113) and a third capacitor (114), wherein the second holding portion is electrically connected to a first terminal of the second transistor and a first terminal of the third capacitor (as understood by examination of Figure 7), wherein the input potential is input to a second terminal of the second transistor (as understood by examination of Figure 7), and wherein the second transistor comprises a metal oxide in a channel formation region ([0070]).
For claim 10, Takahashi as modified by Cheng teaches the limitations of claim 1 and Takahashi further teaches:
An electronic component (Figure 9) comprising the semiconductor device according to claim 1 (311, [0177]) and an integrated circuit over a printed circuit board (303, [0169] and 308, [0171]).
It is noted that the use of the semiconductor device of claim 1 and an integrated circuit within an electronic component fails to further limit the semiconductor device and therefore, is directed to either the intended use or manner of operating the circuitry of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 11, Takahashi as modified by Cheng teaches the limitations of claim 1 and Takahashi but fails to teach a housing as claimed.
However, Examiner takes official notice that it is notoriously old and well known for electronic devices to have a housing.
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to implement the semiconductor device of claim 1 within a housing since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Furthermore, it is noted that the use of the semiconductor device of claim 1 and a housing within an electronic component fails to further limit the semiconductor device and therefore, is directed to either the intended use or manner of operating the circuitry of the instant invention.  Note MPEP section 2114 which indicates that "the manner of operating a device does not differentiate an apparatus claim from the prior art" (emphasis added). Applicant should also note the holdings in In re Masham, 2 USPQ2d 1647 (1987); In re Schreiber, 44 USPQ2d 1429 (1997); In re Swinehart, 169 USPQ 226 (1971); In re Casey, 152 USPQ 235 (1967); In re Danly, 120 USPQ 528 (1959); and Hewlewtt-Packard Co. v. Bausch & Lomb, 15 USPQ 1525 (1990).   Each of these cases has held that apparatus claims must be structurally distinguishable from the apparatus of the prior art to be patentable, and that the claimed manner in which the apparatus is intended to be used or operated cannot be relied upon for patentability.  Moreover, it has been long held that the mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art.  Additionally, where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on, see In re Swinehart, 58 CCPA 1027, 169 USPQ 226 (1971).
For claim 12, Takahashi as modified by Cheng teaches the limitations of claim 1 and Takahashi further teaches:
wherein the second circuit comprises a third transistor (165, Figure 8 and [0135]); and
wherein a gate of the third transistor is electrically connected to the first terminal of the first capacitor (via P234 of Garrity, as understood by the combination of references).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CALRISSIAN PUENTES whose telephone number is (571)270-5070. The examiner can normally be reached M-F 9-6:30 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Yousseff can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C PUENTES/Primary Examiner, Art Unit 2849